DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 has been considered by the examiner.

Drawings
The drawings were received on 4/27/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(favorable reception conditions include a favorable link a characteristic of the communication link. In at least some embodiments, the favorable link characteristic can be determined according to a comparison of a link characteristic value to a reference value. The reference value can include a threshold or offset. Without limitation, the link characteristic can include one or more of a signal-to-interference-plus-noise (SINR) value, a path loss, a relative distance, e.g., to a mobile device 124, a transmit power level of the mobile device 124, a noise measurement result, a noise estimate, and the like.) Clarification is required.
Claims 6, 12, and 17 recite the limitation “error check” while claims 1, 3, 6, 9, and 12-18 recite “error-check”. Clarification is required to determine whether these terms are intended to be the same or to represent something different.
Claims 2-8, 10-15, and 17-20 depend either directly or indirectly on the rejected independent claims. The dependent claims inherit the 35 U.S.C. 112 issues of the parent claims and are rejected for the same reasoning. Clarification is required.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170164263 to Lindoff et al. teach that if the synchronization information and quality of the sub packets are deemed to be allowable, the sub packets are fed forward without decoding. Also, information regarding the actions performed on the sub packet in the intermediate node is added to the sub packet. The sub packet may be forwarded without decoding if the intermediate node comprises timing info of the other intermediate nodes and if the channel quality is above a threshold.

US 20160135194 to Kim et al. teach in multi-cell MU-MIMO, a target UE receives information from the network to cancel the interference signal. Also taught is a method for demodulating the interference signal without decoding to cancel and/or suppress interference.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111